Citation Nr: 0807039	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-25 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for diabetes mellitus 
as due to herbicide exposure.

2.  Entitlement to service connection for hypertension as 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1969, and from December 1973 to April 1980, 
including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 and June 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

The veteran appeared and testified at a personal hearing in 
October 2007 before the undersigned Acting Veterans Law Judge 
sitting at Muskogee, Oklahoma.  A transcript of the hearing 
has been added to the record.  The record was held open for 
30 days to allow the veteran to submit additional medical 
evidence in support of his claim.

The issue of service connection for hypertension as secondary 
to diabetes mellitus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection for diabetes mellitus was denied in a 
May 2004 rating decision; the veteran was notified of that 
decision on May 18, 2004; a notice of disagreement was 
received in August 2004; a statement of the case was issued 
in March 2005; and the veteran did not enter a substantive 
appeal within 60 days of issuance of the statement of the 
case.  

2.  The evidence associated with the claims file subsequent 
to the May 2004 RO denial of service connection for diabetes 
mellitus that was not previously submitted to agency 
decisionmakers, when considered with previous evidence of 
record, relates to an unestablished fact of current 
disability of type II diabetes mellitus that is necessary to 
substantiate the claim for service connection for diabetes 
mellitus.

3.  The veteran served in the Republic of Vietnam. 

4.  The weight of the competent medical evidence is at least 
in relative equipoise on the question of whether the veteran 
currently has a diagnosed disability of type II diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  The May 2004 RO rating decision that denied service 
connection for diabetes mellitus became final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 20.302, 20.1103 (2007). 

2.  The additional evidence associated with the file since 
the RO's May 2004 RO rating decision that denied service 
connection for diabetes mellitus is new and material, and the 
claim for service connection for diabetes mellitus is 
reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.156(a) (2006).

3.  With the resolution of reasonable doubt in the veteran's 
favor, diabetes mellitus is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.313 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The duty to notify provisions of the statute and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

A March 2006 VA notice and duty to assist letter satisfied 
VA's duty to notify under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159 with regard to the issue of reopening service 
connection for diabetes mellitus, as the letter informed the 
appellant of what evidence was needed to establish the 
benefits sought, including evidence of diagnosis of diabetes 
mellitus, of what VA would do or had done, and what evidence 
the appellant should provide, informed the appellant that it 
was the appellant's responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claim, and asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that are addressed in this Board decision that VA has not 
sought.  Multiple VA medical records, various VA examination 
reports, private medical evidence, and testimony and lay 
statements from the veteran have been associated with the 
record.  The Board finds that VA has obtained or made 
reasonable efforts to obtain all evidence that might be 
relevant, and that VA has satisfied the duty to assist.  At 
the personal hearing in October 2007, the veteran was also 
specifically advised as to what type evidence would aid in 
substantiating his claim, and held the record open for 30 
days to allow the veteran to obtain and submit additional 
medical evidence in support of his claim. 

To the extent that there may be any deficiency of notice or 
assistance on the issue of reopening service connection for 
diabetes mellitus, there is no prejudice to the appellant in 
proceeding with this issue because of the favorable nature of 
the Board's decision.  Because the claim to reopen service 
connection for diabetes mellitus (based on new and material 
evidence) has been reopened and granted on the merits, any 
deficiency regarding notice of the basis for a prior final 
denial of a claim, or what information or evidence is 
necessary to reopen a claim, is not prejudicial to the 
veteran's claim on this issue.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided such notice in a December 2007 letter.  In 
addition, when implementing the Board's grant of service 
connection for diabetes mellitus, the RO will address any 
remaining notice defect with respect to a higher initial 
rating and effective date.  Significantly, the veteran 
retains the right to appeal the initial disability rating and 
effective date assigned by the RO. 

The veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by personal hearing testimony, submission of 
statements, and submission of written and oral arguments 
presented by the representative organization.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Reopening Service Connection for Diabetes Mellitus

In a May 2004 rating decision, the RO denied service 
connection for diabetes mellitus, finding that there was no 
evidence of diabetes mellitus in service and the weight of 
the medical evidence showed no current diagnosis of diabetes 
mellitus.  The appellant was notified of this decision May 
18, 2004, a notice of disagreement was received in August 
2004, a statement of the case was issued in March 2005, and 
the veteran did not enter a substantive appeal within 60 days 
of issuance of the statement of the case; therefore, the May 
2004 rating decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103. 

In a February 2006 Statement in Support of Claim form, by 
expressing disagreement with denial of service connection for 
type II diabetes mellitus and indicating that he had type II 
diabetes mellitus due to in-country exposure to herbicides 
during service in Vietnam, the veteran effectively entered a 
request to reopen service connection for diabetes mellitus.  
The June 2006 RO rating decision on appeal granted reopening 
of the claim for service connection for diabetes mellitus, 
but denied the claim for service connection on the merits.  
The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The law provides that a claimant may reopen a previously 
final adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the VA Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.  Consequently, the 
evidence that must be considered in determining whether there 
is a basis for reopening this claim is that evidence added to 
the record since the final May 2004 RO rating decision.

The evidence of record at the time of the May 2004 decision 
included service personnel records that show the veteran 
served in the Republic of Vietnam, so is presumed to have 
been exposed to herbicides during service.  The evidence of 
record in May 2004 included a history of having been a 
borderline diabetic for many years.  

The additional evidence of record since the May 2004 decision 
includes VA treatment records that show a diagnosis of type 
II diabetes mellitus, including based on clinical test 
results.  For example, a June 24, 2004 VA treatment entry 
reflects clinical finding of elevated blood sugars and 
impaired glucose tolerance.  A July 16, 2004 VA treatment 
entry reflects a diagnosis of diabetes.  An August 19, 2004 
VA treatment entry reflects that the veteran had diabetes 
that met the definition of diet controlled type II diabetes 
mellitus, based upon clinical findings of over two fasting 
blood sugars over 126 and by criteria of hgba1c 6.1 and 5.9.  
Blood glucose testing on September 8, 2004 was 115, but 
included a finding of glucose intolerance.  Other VA 
treatment record entries since May 2004 show the veteran's 
complaints of elevated sugar, as well as other disorders 
indicated to be diabetic complications.  A January 24, 2006 
entry reflects a diagnostic assessment of diabetes.  An April 
17, 2006 VA treatment entry diagnoses diabetes, and includes 
the opinion that the veteran's diagnosed diabetes is related 
to in-service exposure to Agent Orange herbicide. 

The additional evidence of record since the May 2004 decision 
also includes an October 2004 VA examination report that 
includes a history of diagnosis of diabetes mellitus, but 
concludes there was no laboratory evidence (blood glucose 
level taken on September 8, 2004) of type II diabetes.  A 
June 2006 VA examination report reflects a history of 
diagnosis of diabetes mellitus, but concluded that, based on 
a single 2 hour glucose tolerance test conducted in June 
2006, there was no diabetes mellitus confirmed by laboratory 
evidence.  The examiner diagnosed hyperglycemia.  Likewise, a 
November 2006 VA examination report reflects a diagnosis of 
hyperglycemia, and no diagnosis of diabetes mellitus based on 
glucose tolerance testing.  A December 2006 VA examination 
report reflects a diagnosis of glucose intolerance, and no 
evidence of diabetes mellitus, based on glucose tolerance 
testing.

After a review of all the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the May 2004  RO denial of service connection for diabetes 
mellitus that was not previously submitted to agency 
decisionmakers, when considered with previous evidence of 
record, relates to an unestablished fact of current 
disability of type II diabetes mellitus that is necessary to 
substantiate the claim for service connection for diabetes 
mellitus (including as due to herbicide exposure).  For these 
reasons, the Board finds that the additional evidence 
associated with the file since the RO's May 2004 RO rating 
decision that denied service connection for diabetes mellitus 
is new and material, and the claim for service connection for 
diabetes mellitus is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Service Connection for Diabetes Mellitus

Having reopened the claim for service connection for diabetes 
mellitus, the Board will address the claim on the merits.  
The veteran contends that he has type II diabetes mellitus 
that should be presumed to be related to his exposure to 
herbicide agents during his duty in the Republic of Vietnam 
during his active duty service.  The service personnel record 
evidence demonstrates that the veteran served in the Republic 
of Vietnam; therefore, the veteran is presumed to have been 
exposed to herbicides during his active duty service in 
Vietnam.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The "Vietnam era" 
for these purposes is the period beginning on January 9, 
1962, and ending on May 7, 1975, in the case of a veteran who 
served in the Republic of Vietnam during that period.  38 
U.S.C.A. 
§ 1116(a)(1).  An "herbicide agent" is a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during this 
period.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 
3.307(a)(6)(i).

The diseases for which service connection may be presumed 
based on exposure to an herbicide in Vietnam during the 
Vietnam era include Type 2 diabetes mellitus.  38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.309(e).  Where herbicide exposure 
is presumed based on Vietnam service, Type II diabetes 
mellitus that becomes manifest to a degree of 10 percent at 
any time after service is presumed to be service-connected.  
38 C.F.R. § 3.307(a); 38 C.F.R. § 3.309(e). 

The remaining question in this veteran's case is whether he 
has a currently diagnosed disability of type II diabetes 
mellitus that manifested to a compensable degree.  On this 
question, there is both favorable and unfavorable competent 
medical evidence.  Where, as in this veteran's case, there is 
a difference of medical opinion, the Board must weigh the 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The evidence weighing in the veteran's favor includes VA 
treatment records that show multiple diagnoses of, and 
treatment for, type II diabetes mellitus, including on the 
basis of clinical testing (June 24, 2004 and August 19, 
2004), and based on findings of glucose intolerance; shows 
other disorders indicated to be diabetic complications; and 
even includes the opinion that the veteran's diagnosed 
diabetes is related to in-service exposure to Agent Orange 
herbicide (April 17, 2006), although such opinion is not 
required to establish presumptive service connection on the 
basis of herbicide exposure.  

The evidence weighing against the veteran's claim includes 
various VA examination reports that note a history of 
diagnosis of diabetes mellitus, but ultimately conclude that 
type II diabetes could not be diagnosed based on the clinical 
findings at that particular VA examination or based on 
particular laboratory evidence.  These VA examination reports 
tend to weigh against the veteran's claim to the extent they 
offer a diagnosis or opinion that the veteran does not have 
diabetes mellitus.  

After a review of all the evidence of record, the Board finds 
that the weight of the competent medical evidence is at least 
in relative equipoise on the question of whether the veteran 
currently has a diagnosed disability of type II diabetes 
mellitus that has manifested to a compensable degree.  The 
multiple VA treatment record diagnoses are supported clinical 
testing and medical opinion by the VA physicians who were 
treating the veteran.  The VA examination reports also tend 
to weigh in favor of the veteran's claim to the extent they 
indicated abnormal clinical findings, and indicate an 
alternative diagnosis, such as hyperglycemia or glucose 
intolerance, to account for symptoms that have otherwise been 
diagnosed by treating VA physicians as diabetes mellitus.  
Resolving such reasonable doubt in the veteran's favor, the 
Board finds that diabetes mellitus may be presumed to have 
been incurred in service.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102. 


ORDER

New and material evidence has been received to reopen service 
connection for diabetes mellitus as due to herbicide 
exposure; the claim is reopened, and service connection is 
granted on the merits.


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A.  
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.   

With regard to the veteran's claim for service connection for 
hypertension as secondary to diabetes mellitus, in light of 
the Board's grant of service connection for diabetes 
mellitus, additional development is required on the issue of 
whether the veteran's hypertension is secondarily related to 
(caused or aggravated by) the service-connected diabetes 
mellitus.  

In this case, there is evidence of a current diagnosis of 
hypertension; the veteran has a service-connected disability 
of diabetes mellitus; and the veteran contends that the 
hypertension is related to the service-connected diabetes 
mellitus.  The VA examination reports and VA treatment 
entries reflect a current diagnosis and treatment for 
hypertension, but do offer a medical nexus opinion as to 
whether the currently diagnosed hypertension was caused or 
aggravated by service-connected diabetes mellitus.  Because 
there is insufficient competent medical evidence on file to 
make a decision on this claim, the AOJ should undertake any 
further development necessary to decide the claim for 
secondary service connection for hypertension, including 
additional VA examination and medical nexus opinion.

Accordingly, the issue of service connection for hypertension 
as secondary to service-connected diabetes mellitus is 
REMANDED for the following action:

1.  The AOJ should arrange for the 
veteran a VA examination for 
hypertension.  The examiner should be 
provided the full and accurate relevant 
history of hypertension and diabetes, and 
be made aware of the fact that service 
connection has been established for 
diabetes mellitus.  For the currently 
diagnosed hypertension, the examiner 
should offer opinion as to whether the 
current hypertension is at least as 
likely as not (50 percent or greater 
probability) related to (caused or 
aggravated by) the veteran's service-
connected diabetes mellitus.  A complete 
rationale should be provided for the 
opinion given.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why. 

2.  Following the above development, VA 
should readjudicate the claim for service 
connection for hypertension as secondary 
to service-connected diabetes mellitus.  
If any of the benefits sought on appeal 
are not granted, an appropriate 
supplemental statement of the case should 
be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board.  

The purpose of this remand is to assist the veteran by 
further developing his claim for service connection for 
hypertension as secondary to service-connected diabetes 
mellitus.  No action by the veteran is required until he 
receives further notice; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2007).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


